Citation Nr: 1725993	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  04-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to August 1971 and from October 1972 to October 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Cleveland, Ohio RO.  In December 2007, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In January 2008, August 2011, November 2013, March 2014, and October 2016, this matter was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the expanded record, the Board regretfully finds that additional development remains necessary to ensure that the Board's instructions are fulfilled.

The Veteran contends that his bilateral eye disability is related (secondary) to his service-connected diabetes mellitus.  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease, or injury that is proximately due to or the result of a service-connected disease, will be service connected.

The Board's last previous [October 2016] remand found a July 2014 reviewing ophthalmologist's report based on an April 2014 optometrist's examination to be inadequate for rating purposes, because the Veteran had not been afforded a new examination by an ophthalmologist [as the March 2014 remand expressly instructed], and the July 2014 reviewing ophthalmologist's report did not include an opinion regarding whether the Veteran's eye disabilities are aggravated by his service-connected diabetes mellitus [as the March 2014 remand also expressly instructed].  The Board noted that the medical opinions in the record did not include one that adequately addresses whether the Veteran's service-connected diabetes mellitus aggravated his eye disabilities, and that the Board's consideration must encompass that aspect of the claim.  The Board remanded the matter for a new examination and opinion.

On November 2016 VA examination, the Veteran reported an episode of eye infection in both eyes while serving in Korea that resulted in longstanding eye pain, with the date of onset occurring in the late 1960s/early 1970s; the eye pain with discharge has continued throughout, unresolved, and he reported no treatment.  Following an eye examination, the diagnoses included notation of intraocular lens in both eyes, dry macular degeneration in both eyes, and meibomian gland dysfunction in both eyes.  The examiner (an optometrist) opined that the [Veteran's current eye disability] is less likely than not (less than 50 percent probability) proximately due to or the result of his service connected disability.  The examiner opined "the two conditions found on exam today are presence of intraocular lenses (both eyes) and dry macular degeneration (both eyes); neither is caused by or a result of DM II".  The examiner explained that both the cataracts  and macular degeneration are results of age related changes in the eye and occur independent of systemic blood sugar issues associated with type 2 DM.  The examiner opined, "The conditions of blepharitis, presence of IOL (both eyes) and dry macular degeneration are a result of normal ocular aging and have no clinical connection to the DM II.  Meaning, the likelihood that these conditions would have occurred with or without the presence of DM II is exactly the same."

The Board finds that the October 2016 remand instructions were not fulfilled.  Once more, the Veteran was not afforded a new examination by an ophthalmologist [as the previous remand, and indeed earlier previous remands, expressly instructed], and the November 2016 examination report did not include an opinion regarding whether the Veteran's eye disabilities are aggravated by his service-connected diabetes mellitus [as the previous remand also expressly instructed].  The medical opinions in the record still do not include one that adequately addresses whether the Veteran's service-connected diabetes mellitus aggravated his eye disabilities, and the Board's consideration must encompass that aspect of the claim.  An opinion that the eye disabilities "would have occurred" regardless of DM, is not considered to is "Has the diabetes caused/is causing increased severity of the eye disabilities. A new examination to secure a fully adequate medical opinion is necessary.
It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  When the Board gives specific instructions, there are generally reasons (such as compliance with governing caselaw) for doing so.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by an ophthalmologist to determine the nature and likely etiology of his eye disabilities, and specifically whether or not any was caused or aggravated by his service-connected diabetes mellitus.  Following a review of the Veteran's claims file (to include this remand), and examination of the Veteran, the examiner should provide opinions that respond to the following:

a) Please identify by diagnosis each eye disability entity found.

b) Regarding each eye disability entity diagnosed, please opine whether it is at least as likely as not (a 50% or better probability) that such was either caused or aggravated by (increased in severity due to) his service-connected diabetes mellitus.  If a diagnosed eye disability is determined to not be related to (caused or aggravated by) the Veteran's service-connected diabetes mellitus, please identify the etiological factor(s) considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.

2. The AOJ should then review the record, ensure that all requested development is completed (to include an examination by an ophthalmologist to secure an adequate medical opinion that specifically addresses whether the Veteran's diabetes aggravated any eye disability entity found), and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

